NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4475-18T2

LEVINE DESANTIS, LLC,
a New Jersey Limited Liability
Company,

          Plaintiff-Appellant,

v.

LAURIE GALITSIS, Executrix of the
the Estate of Nicholas Bovino, and
LAURIE GALITSIS, an Individual,

          Defendants-Respondents.


                   Submitted May 7, 2020 – Decided May 20, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-1163-18.

                   Levine DeSantis, LLC, appellant pro se (Peter Nichols,
                   on the briefs).

                   Beattie Padovano, LLC, attorneys for respondents
                   (James V. Zarrillo, of counsel and on the brief).

PER CURIAM
      The matter having been amicably settled by the parties, it is hereby

ordered that the appeal is dismissed with prejudice and without costs.




                                                                         A-4475-18T2
                                       2